On Motions for Rehearing
FANNING, Justice.
We have carefully considered the motions for re-hearing of appellants and appellees, and are of the opinion that our original disposition of the case was correct. However in our original opinion we did not discuss the question of costs and now deem it appropriate to determine the taxation of costs in this cause. The trial court taxed all costs in the court below against TEC and TEC raised no point in its brief complaining of this action, and this portion of the judgment of the trial court in taxing the costs in the court below against TEC is affirmed. TEC and GE have prayed that all costs of appeal be taxed against appellant IUE, and IUE has prayed that all costs of appeal be taxed against TEC and GE.
Art. 5221b-13(b), Vernon’s Ann.Texas Civ.St., provides: “No individual claiming benefits shall be charged fees of any kind * * * under this Act by the Commission •or its representatives or by any court or any officer thereof.” By reason of this provision of law no costs are properly taxable against the 11 heretofore named litigants who were unsuccessful in the court below and in this court. Furthermore, none of the parties have contended that such unsuccessful individual litigants are liable for any of the costs in this cause.
After carefully considering the entire record in this cause it is our opinion that it would be just and equitable to tax four-fifths (^ths) of the costs of appeal against appellees TEC and GE, and that one-fifth (½⅛) of the costs of appeal should be taxed against appellant IUE. Flowever, as aforesaid, all costs in the court below were adjudged against TEC and TEC did not appeal from this judgment or assign any point complaining thereof, and this portion of the judgment of the trial court has been affirmed.
The motions for re-hearing of both ap-pellees and appellants are overruled in every respect save and except for our rulings with respect to costs and the taxation thereof in the manner heretofore stated.
Motions for re-hearings overruled and costs taxed in accordance with this opinion.